Title: From John Quincy Adams to Thomas Boylston Adams, 12 December 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



Boston 12. December 1802.

I have had your favour of the 30th: ulto: several days; and have taken time to deliberate upon its contents—And first as to the chemical apparatus—If you have not already procured one, we shall spare you any further trouble about it, as we have succeeded in obtaining a large one here, which will quite supersede the want of Dr: Woodhouse’s œconomical preparations—If however you have already engaged what I wrote for, send it forward, and charge me with the expence—As to 30 or 50 Dollars, I have only to say that Dr: Woodhouse’s complete apparatus is advertised for a few shillings in a printed book (Henry’s Epitome of Chemistry) and therefore if he asks more, we shall expect something more than complete—
You are a little out of humour with Philosophy, because her name has been shamefully abused—You might as well renounce Religion or Liberty, if that were a sufficient Reason—But the sound argument is from the abuse of a good thing to its utility—to its excellence—Not to its uselessness—Liberty, Religion and Philosophy are and must ever remain the blessings and ornaments of life, however they may sometimes get ill-sorted
As for your project, I shall be happy that you have undertaken it, if you have thoroughly reflected upon it in all its points of view—Thus I presume you have not engaged yourself so far, as to make your property responsible, for the loose contracts, and negligent performances of another man—Let me recommend to you particularly to consider very deliberately, how far you may implicate your property, by a share in the concern—for I am sure if you consider it thoroughly, you will use all due precaution for your own security.
If you do engage your property in it, let me next entreat you, to secure, if not an entire superintendcy over the accompts, and contracts, at least an ample controul over them—And do not fail to exert that controul with unceasing vigilance and circumspection.
Make up your account, for more mechanical and especially for more uninterrupted toil and drudgery, than you ever had while with me—Let it be an inflexible resolution, totally to remove that complaint of irregularity, which as you observe has been the great objection hitherto—and which has been so excessive that I am astonished, it has not totally destroyed the establishment—There is not another paper on this Continent which would not long since have expired under one half the offences it has committed in this particular—
At the close of this year great numbers of the Subscribers will infallibly fall off—You must determine to repair the losses, by extraordinary Industry and Care—Have nothing to do with it untill the six weeks in arrear shall be completely made up—Start fair—But speak for an heart of iron and for nerves of Adamant to carry you through—Your greatest danger is of thinking too lightly of what you undertake, before you begin
I could not help laughing, when you so strongly urged me to keep your secret—You may depend upon me—But you may lay it down as an axiom of universal application, that no secret can ever be kept, which you must communicate to more than one person—Now your’s must be known already, at least to two—Therefore you must consider it as known already to all the world, and form your expectations accordingly—You may keep your secret as long as you can—But place no reliance upon it whatsoever.
Do not think I say this to deter you from the enterprize—far from itvIf you conclude to go on, you shall have all the assistance in my power, and I pledge myself to my best exertions to support you, in the way you mention—I will furnish you with as much matter, original or selected, as the proportion I have supplied from the commencement of the paper, and you shall be sure of my good-will for ten times as much as it will ever be in my power to contribute.
But do not if you once engage, let your work be so neglected, as to make one ashamed of having any concern in it—Keep yourself steady, and make your fellow labourer more so, by gentle insinuation, and by all-conquering example—Have no apologies to make to the public, and then you will not have occasion to brazen it out with the Public, and tell them that your plan does not require regularity.
Your motives for thus engaging are fair and honourable, and I most cordially wish you success—Nor have I any doubt but that you will obtain it if you will but labour for it. Please to take notice, that N. 41. of the Port Folio, the proper date of which is Octr: 16. 1802 I have not yet received—Nor do I believe it has been at all received in Boston—All the preceding numbers I have, and also N. 42. dated Octr: 23, so that the number 41. must have miscarried in the conveyance—Take care to send me one, for I want it to complete my set here—At the same time I must observe that more than one of the subscribers here have intimated to me the design of dropping the paper, because of its irregularity—I presume that the Ode of Hegio is in that same number 41. for I have not found it in any of my numbers yet receivedvBut pray had you any particular object in referring me to the passage in Terence—or was it merely to let me know how highly and how justly you value your Hegio?
I shall endeavour, the next time I go to Quincy, to procure you the first number of Dumas’s précis des evenemens militaires, if it is there to be found—When you will get your books I know not—With most of mine, they are still pack’d up in a garret—And I cannot unpack, because I have no where to stow them—The res angusta domi, is a sad restraint upon learning as well as upon virtue.
You will find enclosed a thorough-paced Jacobin dream, quite in the sans-culotte costume, but I have not time to copy it again. It will take you some, and no small pains to read it accurately, but you will find it worth the trouble—If you do not find it contain more wit, than to Jacobin belongs, burn it, and let it be a profound secret—For the Jacobin from whom I had it, told me, that although he considered it in point of argument as an unanswerable defence of his favourite statesman, yet it would not do for the weak brethren, and therefore it must be a secret—Now I do not say that it is unanswerable—But I do say, that it is in point of argument the very strongest defence of the great man, which has yet appeared in print, against that charge—
Let me hear again from you soon—If you persevere in your plan I shall have an additional spur to Industry, and shall send you some more letters copied from the volumes whence that of old Franklin was taken.
Your’s truly.
